                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                       8:13CR246

        vs.
                                                                           ORDER
MATTHEW WEDLOCK,

                         Defendant.

       Defendant Matthew Wedlock appeared before the court on October 31, 2018, on a Third
Amended Petition for Offender Under Supervision [117]. The court will dismiss the Second
Amended Petition for Offender Under Supervision [105] pursuant to the government’s oral motion
and proceed with the Third Amended Petition [117]. The defendant was represented by Assistant
Federal Public Defender Julie B. Hansen, and the United States was represented by Assistant U.S.
Attorney Kimberly C. Bunjer.
       Through his counsel, the defendant waived his right to a probable cause hearing on the
Third Amended Petition for Offender Under Supervision [117] pursuant to Fed. R. Crim. P.
32.1(b)(1). I find that the Petition alleges probable cause and that the defendant should be held to
answer for a final dispositional hearing before Senior Judge Bataillon.
       The government moved for detention. A detention hearing was held. Since it is the
defendant’s burden under 18 U.S.C. § 3143 to establish by clear and convincing evidence that he
is neither a flight risk nor a danger, the court finds the defendant has failed to carry his burden and
that he should be detained pending a dispositional hearing before Senior Judge Bataillon.
       The court also heard argument regarding defendant’s Motion to Amend Terms of
Supervised Release [116]. The defendant’s Motion to Amend Terms of Supervised Release [116]
will be denied.
       IT IS ORDERED:
       1.         The Second Amended Petition for Offender Under Supervision [105] is dismissed
on the oral motion of the government.
       2.         The defendant’s Motion to Amend Terms of Supervised Release [116] is denied.
       3.      A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on December 14, 2018 at 1:00 p.m. The defendant must be present in person.
       4.      The defendant, Matthew Wedlock, is committed to the custody of the Attorney
General or his designated representative for confinement in a correctional facility;
       5.      The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel; and
       6.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.
       Dated this 1st day of November, 2018.

                                                     BY THE COURT:
                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
